Levine, J. (dissenting).
We respectfully dissent. Rarely is the meaning of statutory language entirely free from doubt so as to obviate all resort to legislative history or rules of construction, and the exemption from Labor Law liability for "owners of one and two-family dwellings” is no exception. The Legislature failed to define what is meant in referring to one- or two-family dwellings. By prior case law, it has been construed by this court to be limited to structures used exclusively for residential purposes (Zahn v Pauker, 107 AD2d 118, 121). And, in the instant case, the language has, we think correctly, been construed to deemphasize the word "family” in favor of an interpretation of the whole phrase as referring to the type of structure. Neither of these constructions, however, can be said to have been absolutely dictated by the statutory language. Therefore, in our view, it is appropriate to refer to legislative history and to avoid an interpretation which produces anomalous results in the light of the legislative intent. Moreover, when the legislative intent is clear, it should control even over literal language (Braschi v Stahl Assocs. Co., 74 NY2d 201, 207-208; Ferres v City of New Rochelle, 68 NY2d 446, 451).
The exceptions relied upon by defendants were added as *107amendments to Labor Law §§ 240 and 241 in 1980 (L 1980, ch 670, § 1) upon the recommendation of the Law Revision Commission (mem of NY Law Rev Commn, 1980 McKinney’s Session Laws of NY, at 1657). The Law Revision Commission’s memorandum points out that the nondelegable duty to owners and contractors to provide for the safety of construction workers under sections 240 and 241 is based on their presumed dominant economic position, vis-á-vis workers and subcontractors, to impose safety standards and insure against accidents (id., at 1659). It is further noted, however, that "the theory of dominance of the owner over the subcontractor or worker breaks down” in the case of an owner of a one- or two-family dwelling (id., at 1659). "It is unrealistic to expect such an owner to realize, understand and insure against the responsibility sections 240 and 241 now place upon him” (id., at 1659-1660). The Commission concluded that, since such an owner cannot be considered to have a position "which is dominant over that of the person doing the work” and would not likely have adequate insurance coverage under the typical "homeowner’s” policy for the serious injuries commonly incurred in construction accidents, such an owner should not be held liable for violations of Labor Law §§ 240 and 241 if there is no control or direction over the work (id., at 1660).
As the legislative history thus clearly demonstrates, the purpose of the statutory exceptions was narrowly to protect the typical owner of a one- or two-family house who substantially devotes the property to some personal use, with the remainder, if any, passively rented as a single residential unit, and who therefore cannot be expected to have the business, legal and construction acumen or superior bargaining position to safeguard against absolute liability by obtaining proper insurance coverage and/or imposing safety requirements on those engaged to do the work. Consistent with this interpretation, the exemption from the absolute liability provisions of Labor Law §§ 240 and 241 is limited to structures used exclusively as dwellings (Zahn v Pauker, supra), and then only to those containing no more than two living units (Harmon v Sager, 106 AD2d 704). On the basis of the same reasoning, we agree with the decision in Klein v A.D. Dev. (139 Misc 2d 415) that the statutory exceptions do not automatically apply when the owner is a real estate developer who undertakes construction of a one-family home purely for purposes of profit from resale.
It follows from the foregoing that owners, such as defen*108dants here, who acquire and use residential property purely for investment and income-producing purposes are not within the class the Legislature sought to protect by the exceptions to the nondelegable safety responsibility of owners under Labor Law §§ 240 and 241. Such owners can generally be presumed to have sufficient business skills and dominant economic position over the person doing the work, so as to be looked to as guardians of safety at construction sites (see, mem of NY Law Rev Commn, 1980 McKinney’s Session Laws of NY, at 1659-1660). In thus narrowly limiting the scope of the phrase under consideration, we also conform to the rule of construction that statutory exceptions to broad remedial statutes such as the Labor Law are to be strictly construed (Zahn v Pauker, supra, at 121). Accordingly, Supreme Court correctly denied defendants’ motion for summary judgment dismissing the complaint, and we would affirm.
Mahoney, P. J., and Casey, J., concur with Mercure, J.; Kane and Levine, JJ., dissent and vote to affirm in an opinion by Levine, J.
Order reversed, on the law, with costs, motion granted, summary judgment awarded to defendants and complaint dismissed.